Exhibit 10.1
 
 
NIC INC.
FIRST AMENDMENT TO KEY EMPLOYEE AGREEMENT
for
[NAME]
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 27th day of July, 2015 (the "Effective Date"), by and between [NAME]
("Executive") and NIC Inc., a Delaware corporation (the "Company").


RECITALS


The Company and Executive are parties to that certain Key Employee Agreement
dated [DATE] (the "Employment Agreement").  The Company and Executive desire to
amend the Employment Agreement in order to acknowledge Executive's
Indemnification Agreement and the Company's obligation to maintain such
Indemnification Agreement and to clarify certain notice requirements under the
Employment Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree to amend the
Employment Agreement as follows:
 
1.
Indemnification Agreement. The following Section 2.7 is hereby added to the
Employment Agreement to acknowledge Executive's existing Indemnification
Agreement and the Company's obligation to maintain such Indemnification
Agreement:

 
 
2.7     Indemnification.  The Company and Executive have entered into a separate
Indemnification Agreement in the form signed by the Company with its other
officers and directors.  The Company agrees that Executive shall be a director
or officer of the Company, and that Company shall maintain such Indemnification
Agreement with Executive, throughout the Employment Period.

 



2.
Termination for Cause Notice.  Section 5.3(c) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

 
 
(c) In the event the Company intends to terminate Executive for Cause and the
Cause is curable, the Company shall give Executive notice in writing specifying
in reasonable detail any facts and circumstances claimed to provide a basis for
Executive's termination for Cause, and Executive shall be given sixty (60) days
from date of notification to effect reasonable cure of the specific cause(s) set
forth in the notification.

 
3.
Reaffirmation of Employment Agreement.  As hereby amended, the Employment
Agreement shall remain in full force and effect in accordance with its terms.

 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 

EXECUTIVE    NIC INC.                       By:   
Name:  [NAME]
   
Name:
Title:


 
2